Citation Nr: 1012799	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-13 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to March 
1946.  He died in April 2005.  The appellant is his 
surviving spouse.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Because the appellant lives within the 
jurisdiction of the RO in Salt Lake City, Utah, that 
facility retains jurisdiction over this appeal.

The appellant testified in support of this claim during a 
Board videoconference hearing held before the undersigned 
Acting Veterans Law Judge in July 2008.  A copy of the 
hearing transcript has been associated with the claims file.

In March 2009, the Board reopened the appellant's claim of 
service connection for the cause of the Veteran's death and 
remanded this appeal to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for additional development.  
A review of the claims file shows that there has been 
substantial compliance with the Board's remand directives.   

Unfortunately, as is explained below, and although the Board 
regrets any additional delay in adjudicating the appellant's 
claim caused by this REMAND, this appeal is REMANDED again 
to the RO/AMC.  VA will notify the appellant if further 
action is required on her part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant contends that the cause of the Veteran's death 
is related to active service.

In March 2009, the appellant submitted additional relevant 
evidence directly to the Board.  Unfortunately, the 
appellant did not include a waiver of RO jurisdiction when 
submitting this evidence and specifically requested remand 
for RO review.  The Board subsequently remanded the claim in 
March 2009 to the RO for further development.  The claim was 
returned to the Board for adjudication in November 2009.

In a February 2010 brief from the appellant's service 
representative, additional relevant evidence was submitted 
directly to the Board in the form of a medical opinion by 
Carl P. Hallenborg, M. D., FCCP, a Board certified 
Pulmonologist.  While asking the Board to consider this 
newly submitted evidence, the service representative 
specifically noted that he did not "waive referral" of this 
new evidence by the RO.  Based on the statements of the 
service representative in the February 2010 brief, the Board 
concludes that the appellant again has not waived RO 
jurisdiction over newly submitted evidence.

Because the RO has not had an opportunity to consider this 
newly submitted evidence in the first instance, and because 
the appellant, through her service representative, has not 
waived RO jurisdiction over the newly submitted evidence, 
the Board notes that it would be prejudicial to the 
appellant if it considered the newly submitted evidence in 
the first instance and then denied the benefits sought on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that initial consideration by the 
RO of the newly submitted evidence received in February 2010 
is necessary to ensure proper due process.  Id.

Because the Veteran's service representative did not include 
a written waiver of RO consideration of the newly submitted 
evidence when he filed his February 2010 brief, the Board 
must remand this claim to the RO/AMC.  The Board observes 
that, to help avoid future remands, if the appellant submits 
additional evidence in support of her claim, she should 
ensure that she also submits a waiver of RO jurisdiction 
along with any newly submitted evidence.

Accordingly, this case is REMANDED for the following action:

1. Contact the appellant and/or her 
service representative and request that 
she provide sufficient information and, 
if necessary, authorization, to enable 
VA to obtain any additional medical 
records pertaining to the claim for 
service connection for the cause of the 
Veteran's death that are not currently 
of record.   Obtain all VA treatment 
records which have not been obtained 
already.  Once signed releases are 
received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply 
and any records obtained, should be 
included in the claims file.

2.  Then, the RO/AMC should obtain a VA 
medical opinion from an appropriate 
specialist to determine the cause of the 
Veteran's death.  The claims folder 
should be made available to the 
specialist for review.  The specialist 
is asked to review the claims file, to 
include specifically the January 2009 
VHA medical opinion as well as the 
November 2009 medical opinion by Carl P. 
Hallenborg, M. D., FCCP.  After 
reviewing the claims file, the 
specialist should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that one or more of the 
Veteran's service connected 
disabilities, including the thyroid 
nodules and bladder adhesions, was/were 
the immediate or underlying cause of, or 
etiologically related to, his death.  
The specialist also is asked to opine 
whether it is at least as likely as not 
that the Veteran's service connected 
thyroid nodules and/or bladder adhesions 
contributed substantially or materially 
to his death, combined to cause his 
death, or aided or assisted in producing 
his death.  The specialist finally is 
asked to opine whether it is at least as 
likely as not that the Veteran's active 
service on a ship during World War II 
exposed him to asbestos which in turn 
caused him to develop asbestosis.  A 
complete rationale should be provided 
for any opinion(s) expressed.  If any 
opinion cannot be provided without 
resorting to speculation, then the 
specialist should state this in his or 
her report and explain why such opinion 
cannot be provided.

4.  Review the specialist's medical 
opinion after completion to ensure that 
all questions asked of the specialist 
were answered to the extent possible.

5. Thereafter, readjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, the appellant 
and her service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



____________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2009).

